Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 3/8/21 has been entered and fully considered. 
Claims 1-22 remain pending. 
The previous objection to the specification and 35 USC 112 rejection of claims 12-13 have been withdrawn due to the amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: harvesting mechanism in claim 21-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CHRISTENSON (US 2011/0217764).
With respect to claim 1, 4, 18, CHRISTENSON discloses a biofilm attached to a substratum (supporting material) in the form of a belt configured to be mounted on a frame in a geometry where the height is greater than the width and the substratum is in contact with a liquid, the substratum made from a sheet of polyester or any other non-rigid material (flexible sheet) (0022, Fig 2). 
With respect to claim 2-3, CHRISTENSON discloses the substratum has a loop configuration and is placed on the frame and having a first, inner surface that engages a roller associated with the frame, and a second, outer surface for the growth of algae (Fig 2, 0020). 
With respect to claim 17, CHRISTENSON discloses the substratum is placed on the surface of a cylinder to be alternately exposed to the liquid media and the air (first portion is in a nutrient rich liquid phase and second is in CO2 rich gaseous phase) (0021). 
With respect to claim 19, CHRISTENSON discloses the biofilm grown on the substratum may be comprised of microalgae (0019). Regarding the sheet being operably configured to grow a specific type of algae, the examiner has given the limitation its appropriate weight. This limitation does not afford patentability to the apparatus or system because they are not defining any structural features of said apparatus but merely defining the contents used in the claimed apparatus during its use. It has been well established that it is fundamental that an .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHRISTENSON (US 2011/0217764). 
With respect to claims 9-15, CHRISTENSON does not explicitly disclose the additional details of the flexible sheet material as claimed. However, it would have been obvious to one of ordinary skill in the art to modify the sheet of CHRISTENSON to include rigid, hinged, or removable sections, or multiple layers as obvious matters of design choice. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.

Claims 5, 16, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHRISTENSON (US 2011/0217764) in view of JONES (US 2012/0018373) and CURTAIN (US 4554390).
With respect to claim 5, 16, CHRISTENSON discloses a biofilm substratum (supporting material) in the form of a belt made from a sheet of polyester or any other non-rigid material (contiguous loop, flexible sheet) (0022, Fig 2) and could be made from a material with high surface roughness (0022, 0028). CHRISTENSON does not explicitly disclose the substratum is hydrophobic or a coating provided for facilitating algal attachment. However, CURTAIN discloses a method for harvesting algae comprising harvesting algae belonging to the genus DUNALIELLA (Column 2, lines 41-61) using a substance having a hydrophobic surface, such as polyesters, or that can be treated to be rendered hydrophobic (facilitates algal attachment) the substance can be formed as a moving belt filter (contiguous loop) (Column 3, lines 18-55). It would have been obvious to one of ordinary skill in the art to modify the polyester substratum belt of CHRISTENSON to be hydrophobic as taught by CURTAIN because the cell membranes of the algae are hydrophobic and that enables the algae to be adsorbed on to substances having a hydrophobic surface (Column 2, lines 41-50). CHRISTENSON does not explicitly disclose the substratum has a positive surface charge. However, JONES discloses a system to grow and harvest algae comprising a tufted substrate for algae growth (flexible sheet material) (0026) that can be formed of a continuous filament (contiguous loop) (0037) in which at least a portion of the material has a positive charge characteristic (positive surface charge) (0047). It would have been obvious to one of ordinary skill in the art to modify the polyester substratum belt of CHRISTENSON to have the positive surface charge as taught by JONES because the algae has a negative and the positive charge characteristic will attract the algae (0047).
With respect to claim 20, CHRISTENSON discloses a biofilm substratum (supporting material) in the form of a belt made from a sheet of polyester or any other non-rigid material 
With respect to claims 21-22, CHRISTENSON discloses the substratum (sheet) is subjected to a harvesting apparatus comprising a scraper (harvesting mechanism, operably configured to withstand harvesting mechanism) (0023). 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHRISTENSON (US 2011/0217764) in view of JURANITCH (WO 2010/011320) as supplied by applicant on the IDS dated 7/5/20. 
With respect to claim 6-8, CHRISTENSON does not explicitly disclose the substratum includes ribs, is finned, or is textured. However, JURANITCH discloses a bioreactor system for production of biomass (algae) comprising a ribbed belt (plurality of ribs, finned, textured) or other such flexible media (flexible sheet material) that allows for growth of biomass (configured to facilitate growth of a biofilm) (Page 8, lines 20-29, Fig 3). It would have been obvious to one of ordinary skill in the art to modify the sheet of CHRISTENSON to include the ribs as taught by JURANITCH because it achieve higher biomass production and greater harvested mass in a cost effective system (Page 4, lines 4-6).

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.
Applicant argues, pages 6-10 that the prior art reference of CHRISTENSON does not teach the claimed limitations, specifically a flexible sheet material that is configured to be mounted on a first frame in a first mounted geometry. However the examiner respectfully disagrees. It is noted that the .  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first frame and its geometry) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        

/William H. Beisner/Primary Examiner, Art Unit 1799